Citation Nr: 0629037	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  03-05 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for hearing loss, as 
secondary to the service-connected sinusitis and/or the 
allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel

INTRODUCTION

The veteran had active service from December 1980 to December 
1984.

This matter comes before the Board (Board of Veterans' 
Appeals) from an April 2001 rating decision of the Phoenix, 
Arizona Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in pertinent part, denied service 
connection for hearing loss on a adirect basis and as 
secondary to the service-connected sinusitis and/or the 
allergic rhinitis.  In February 2005, the veteran testified 
at the RO before the undersigned Veterans Law Judge.  The 
Board notes that the veteran filed a claim for an earlier 
effective date for the grant of service connection for 
tinnitus and a claim for a rating in excess of 10 percent for 
tinnitus.  Rating decisions ecompassing these issues were 
rendered in May 2003 and January 2004, and a statement of the 
case was issued in August 2004, however, the veteran failed 
to file a substantive appeal (VA Form 9) in order to perfect 
her appeals.  These issues are therefore not before the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that her hearing loss is related to her 
service-connected sinusitis and/or to her service-connected 
allergic rhinitis.  She has also contended that her hearing 
loss was caused by exposure to noise on the flight line 
during her period of service.  Although the RO's denial of 
service connection included direct service connection as a 
result of exposure to acoustic trauma in service, notice 
provided to the veteran pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA) specific to hearing loss did 
not inform the veteran of the evidence needed to establish 
service connection of a direct basis.  Such VCAA notice must 
be sent.

In February 2005, the veteran testified that she was 
receiving treatment for her hearing loss from a private ENT 
physician, Dr. Strasser, who has reportedly advised that her 
hearing loss is related to her sinusitis and rhinitis.  The 
veteran testified she has been receiving treatment from Dr. 
Strasser since 1998.  Since the only treatment records from 
Dr. Strasser in the claims file are dated from January to 
July 2004, pursuant to VA's duty to assist the veteran, 
complete and current treatment records from Dr. Strasser 
should be obtained and associated with the claims file.  
38 U.S.C.A. § 5103A (b),(c) (West 2002); 38 C.F.R. § 3.159 
(c) (2005).

The record reflects that on VA examinations in February 2001 
and June 2002, the examiners opined that the veterans hearing 
loss was not related to her service-connected sinusitis or 
his service-connected allergic rhinitis.  On VA examination 
in March 2003, the veteran reported she worked around the 
flight line, close to jets, at times during service.  No 
noise exposure was noted after service.  The VA examiner 
opined that the veteran's tinnitus, by history, was as likely 
as not related to the noise exposure she had in service.  The 
VA examiner noted that no recent audiogram was available, but 
indicated that the audiogram done in 1987 was essentially 
within normal limits.  An April 2003 VA examination report 
shows that the veteran underwent audiological testing which 
revealed she has current hearing loss disability for VA 
purposes, as defined at 38 C.F.R. § 3.385.  In February 2005 
she testified she worked the flight line in service and was 
not issued any ear protection.  Thus, while it is clear that 
the veteran has current hearing loss disability, and that the 
VA examiner in March 2003 related her tinnitus by history to 
noise exposure in service, it is not clear whether her 
hearing loss may similarly be related to service.  In order 
to clarify this discrepancy, pursuant to VA's duty to assist 
the veteran, the veteran should be scheduled for a VA 
examination with medical opinion.  38 U.S.C.A. § 5103A (d) 
(West 2002); 38 C.F.R. § 3.159 (c)(4) (2005.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran appropriate VCAA 
notice of the evidence necessary to 
establish service connection for hearing 
loss as directly incurred in service.

2.  With any assistance needed from the 
veteran, obtain complete and current 
treatment records for the veteran, from 
Dr. Strasser, specifically dated from 1998 
to the present.

3.  Schedule the veteran for a VA 
audiological examination to determine the 
nature and probable etiology of any 
hearing loss.  The claims folder must be 
made available to the examiner for review 
before the examination.  All indicated 
testing should be performed.  The examiner 
should opine whether the veteran's hearing 
loss disability is as likely as not ((50 
percent probability or more) related to 
noise exposure in service, or to any 
service-connected disability.  The 
reviewing examiner must provide complete 
rationale for any conclusions reached.

4.  After the foregoing development has 
been completed, review the evidence of 
record and adjudicate the claim, with 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, she and her representative 
should be furnished a Supplemental 
Statement of the Case and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

